Case 21-20687          Doc 20     Filed 07/17/21        Entered 07/17/21 13:26:09             Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF CONNECTICUT
                                   HARTFORD DIVISION



    In re:                                             Chapter 11

    THE NORWICH ROMAN CATHOLIC                         Case No: 21-20687 (JJT)
    DIOCESAN CORPORATION,1
                                                       July 16, 2021
                           Debtor.


                       ORDER GRANTING MOTION FOR EXPEDITED
                     CONSIDERATION OF CERTAIN FIRST DAY MOTIONS

             Upon the motion (the “Motion”)2 of The Norwich Roman Catholic Diocesan Corporation,

as debtor and debtor-in-possession in the above-captioned chapter 11 case (the “Debtor”) for entry

of an order granting expedited consideration of certain First Day Motions filed by the Debtor and

scheduling an immediate hearing to consider them (the “First Day Hearing”); and the Court having

jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157(a)-

(b) and 1334(b); and consideration of the Motion and the requested relief being a core proceeding

pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C.

§§ 1408 and 1409; and due and proper notice of the Motion having been provided to the Notice

Parties, and it appearing that no other or further notice need be provided; and the Court having

determined that the legal and factual bases set forth in the Motion establish just cause for the relief

granted herein; after due deliberation and sufficient cause appearing therefor,




1
  The Debtor in this chapter 11 case is The Norwich Roman Catholic Diocesan Corporation, a/k/a The Roman Catholic
Diocese of Norwich. The last four digits of the Debtor’s federal tax identification number are 7373.
2
   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Motion.
Case 21-20687   Doc 20   Filed 07/17/21   Entered 07/17/21 13:26:09   Page 2 of 2
